USDC SDNY
DOCUMENT ELECTRONICALLY

DATE FILED: _7-%-4f ——
UNITED STATES DISTRICT COURT cee
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Consent
Order of Restitution
Vv.
KEVIN TAYLOR Docket No. 18 Cr. 586 (ALC)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Andrew K. Chan and Elinor
Tarlow, Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s

conviction on Count Five of the above Indictment; and all other proceedings in this case, it is

hereby ORDERED that:

1. Amount of Restitution
Kevin Taylor, the Defendant, shall pay restitution in the total amount of $1,550.00,
pursuant to 18 U.S.C. § 3663; 18 U.S.C. § 3663A (MVRA), to the victims of the offense charged
in Count Five. The names, addresses, and specific amounts owed to each victim are set forth in
the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States
Attorney’s Office of a change of address of a victim, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.
A. Joint and Several Liability
Restitution is not joint and several with other defendants or with others not named herein.
B. Apportionment Among Victims
Pursuant to 18 U.S.C, § 3664(), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victim identified in the Schedule of Victims, attached

hereto as Schedule A.

2020.01.09

 
2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). While serving the term of imprisonment, the Defendant shall make
installment payments toward his restitution obligation, and may do so through the Bureau of
Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP
may establish a payment plan by evaluating the Defendant’s six-month deposit history and
subtracting an amount determined by the BOP to be used to maintain contact with family and
friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall
help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting
his restitution obligation. Any unpaid amount remaining upon release from prison will be paid
monthly installment payments of in an amount equal to 10 percent of the Defendant’s gross
income, payable on the Ist of each month.

If the Defendant defaults on the payment schedule set forth above, the Government may
pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

2

 
6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: Auch bur. 7/6/2021

Andrew K. Chan / Elinor Tarlow DATE
One Saint Andrew’s Plaza

New York, NY 10007

Tel.: (212) 637 — 1072 / 1036

 

KEVIN TAYLOR

By:
Kevin Taylor DATE

 

By:
Steven G. Brill, Esq. DATE
Sullivan & Brill LLP

115 Broadway, 17th Floor

Tel: 212-566-1000

(ppstie 7 C--o~ sao}

HONORABLE ANDREW L. CARTER DATE
UNITED STATES DISTRICT JUDGE

 

 

 
